Exhibit 10.11

SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is entered into as of the 24th day of February 2009 (the “Effective
Date”), by and between Spectrum Brands, Inc. (the “Company”) and John A. Heil
(the “Executive”).

WHEREAS, the Company and the Executive previously entered into that certain
Amended and Restated Employment Agreement dated January 16, 2007 (the
“Agreement”); and

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Agreement in recognition of the Executive’s past services to the Company and the
importance to the future success of the Company of the Executive’s continued
services; and

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which the Executive would not
otherwise be entitled), and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. Capitalized Terms not defined herein shall have the meanings given those
terms in the Agreement.

2. As of the Effective Date, Executive’s Base Salary was Five Hundred Thousand
Dollars ($500,000) per annum (the “Existing Base Salary Amount”). For the period
from March 1, 2009 through December 31, 2009 (the “Temporary Reduction Period”),
Executive’s Base Salary shall be Four Hundred and Seventy-Five Thousand, Fifty
Dollars ($475,000) per annum. As of January 1, 2010, Executive’s Base Salary
shall return to the Existing Base Salary Amount. Notwithstanding this temporary
reduction in Base Salary, for purposes of calculating any Bonus or other
incentive plan amounts or any other benefit specified in the Employment
Agreement or any other agreement between the Company and the Executive,
including, without limitation, any severance benefits included therein, earned
during the Temporary Reduction Period the Existing Base Salary Amount shall be
used as the Base Salary.

3. Except as modified by this Amendment, the Agreement remains in full force and
effect, and the execution of this Amendment shall not affect the rights of the
Company or the Executive under the terms of the Agreement as in effect
immediately prior to the Effective Date with respect to events occurring before
the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM BRANDS, INC

/s/ Kent J. Hussey

By:

  Kent J. Hussey, Chief Executive Officer

 

EXECUTIVE:

/s/ John A. Heil

Name:

  John A. Heil